Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 26, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00406-CV



                   IN RE JULIA FAYE PEARSON, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             25th District Court
                           Gonzales County, Texas

                         MEMORANDUM OPINION

      On May 17, 2016, relator Julia Faye Pearson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
William Old, III, presiding judge of the 25th District Court of Gonzales County, to
“entertain” and/or “adjudicate” all pro se documents relator has filed in the
underlying case, reinstate the underlying case, or recuse himself from the
underlying case.

      Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the court of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221.
Gonzales County is not within our appellate district. See Tex. Gov’t Code Ann.
§ 22.201(o) (West Supp. 2015). Instead, Gonzales County is within the Thirteenth
Court of Appeals district. Id. § 22.201(n). Because Gonzales County is not in our
appellate district and mandamus relief is not necessary to enforce this court’s
jurisdiction, we have no authority to issue a writ of mandamus directed at the
presiding judge of the 25th District Court.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                           2